In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from (1) a fact-finding order of the Family Court, Queens County (Bogacz, J.), dated April 21, 2004, which, after a hearing, found that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of assault in the third degree and menacing in the third degree, and (2) an order of disposition of the same court dated June 29, 2004, which, upon the fact-finding order and after a hearing, adjudicated the appellant a juvenile delinquent and placed him on probation for a period of 12 months.
*697Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the appeal from so much of the order of disposition as placed the appellant on probation for a period of 12 months is dismissed as academic, without costs or disbursements, as the period of probation has expired; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the appellant’s contention, the petition and supporting depositions contained sufficient nonhearsay allegations to establish, if true, the appellant’s commission of the criminal acts alleged against him (see Family Ct Act § 311.2 [3]; Matter of Alex B., 189 AD2d 813 [1993]). Moreover, viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]; Matter of Canvas H., 14 AD3d 511 [2005]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of assault in the third degree and menacing in the third degree (see e.g. Matter of Canvas H., supra; Matter of Adonnica L., 1 AD3d 599 [2003]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (see Family Ct Act § 342.2 [2]; cf. CPL 470.15 [5]). Cozier, J.P., Goldstein, Fisher and Dillon, JJ., concur.